Citation Nr: 1143834	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-14 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, Ms. D.F.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The Veteran served on active duty from December 1984 to May 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim for a TDIU.

At an April 2011 hearing held at the RO, the Veteran and his spouse, accompanied by the Veteran's representative, presented supportive evidence and oral testimony before the undersigned Acting Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

For the reasons that will be discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

The Veteran is service-connected for depression and anxiety disorder (currently rated 30 percent disabling), chronic headaches (currently rated 10 percent disabling), residuals of a neck injury with traumatic arthritis (currently rated 20 percent disabling), a neurological disorder of his left (minor) upper extremity (currently rated 20 percent disabling), bursitis of his left shoulder (currently rated 10 percent disabling), bursitis/arthritis of the right shoulder (currently rated 10 percent disabling), and a neurological disorder of his left lower extremity (currently rated 10 percent disabling).  Together, the Veteran's service-connected disabilities produce a combined rating of 70 percent.  See 38 C.F.R. § 4.25 (2011). 

At the April 2011 hearing before the Board, the Veteran testified that he had previously claimed entitlement to disability benefits from the Social Security Administration (SSA), but that his claim had been denied.  He further stated that he did not appeal this denial or otherwise submit another claim with SSA.  The Board notes that the actual medical records considered by SSA in arriving at its unfavorable determination are not associated with the Veteran's claims file.  As these records are potentially relevant to the present matter on appeal, the case should be remanded so that they may be obtained for inclusion in the evidence.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Tetro v. Gober, 14 Vet. App. 110 (2000); Baker v. West, 11 Vet. App. 163, 169 (1998).

As the current appeal is to be remanded for further evidentiary development, the RO should take advantage of this opportunity to ensure that the most current records pertaining to his treatment for his service-connected psychiatric, orthopedic, and neurological disabilities are obtained for inclusion in the evidence.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990); Jolley v. Derwinski, 1 Vet. App. 37, 40 (1990).

As relevant, the most current VA medical examinations addressing the impact of the Veteran's service-connected disabilities on his individual employability were conducted over three years ago, in March 2008.  Since the time of these examinations, the Veteran's claims file indicates that he went on medical disability retirement in May 2008 from his employer, and in April 2010, a VA psychiatrist stated that he was unemployable.  The Veteran has further testified at his April 2011 hearing that his service-connected psychiatric and physical disabilities have worsened since the March 2008 VA examination.  Therefore, in view of the evidence indicating that the level of occupational impairment produced by the Veteran's service-connected disabilities has increased in severity, the case should be remanded so that the appellant may be provided with a new medical examination to assess their current impact on his employment capacity.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993) (when a veteran claims that his service-connected disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his current condition, VA's duty to assist includes providing a new medical examination); see also Green v. Derwinski, 1 Vet. App. 121 (1991); Allday v. Brown, 7 Vet. App. 517 (1995); Goss v. Brown, 9 Vet. App. 109, 114 (1996);  Fenderson v. West, 12 Vet. App. 119 (1999).  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158  and 3.655 (2011).  

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO, via the AMC, for the following actions:

1.  After obtaining from the Veteran a detailed report of all sources of treatment (both private and VA) for his service-connected psychiatric, orthopedic, and neurological disabilities, and all necessary authorizations, the RO/AMC should obtain these identified records and associate them with the Veteran's claims files.    

2.  The RO should contact the SSA and request that it provide copies of the medical records considered by this agency in its adjudication of the Veteran's reported claim for SSA disability benefits.

All actions to obtain the aforementioned requested records should be documented fully in the claims files.  

3.  After the above development has been undertaken, the RO/AMC should provide the Veteran with the appropriate examination(s) to determine the current impact of his service-connected psychiatric, orthopedic, and neurological disabilities on his individual employment capacity, particular his capacity for sedentary employment, in the context of his education and vocational training and background.  The examiner(s) should be provided with a list of the Veteran's service-connected disabilities.

If the Veteran is found to be unemployable, an opinion should be provided as to whether it is at least as likely as not that those factors associated with his unemployability are associated with his service-connected disabilities.

A complete rationale for any opinion expressed should be provided.

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

The examiner(s) should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The Veteran's claims files and his relevant clinical history should be made available for review by the examiner(s) in connection with the examination.  The examiner(s) should be asked to base any opinion provided on the foregoing review thereof, as well as the current examination.

The examiner(s) should note in his/her report that the Veteran's claims files have been reviewed.

4.  Afterwards, the RO should review the claims files to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development.  

5.  Thereafter, the RO should readjudicate the Veteran's claim of entitlement to TDIU.  If the maximum benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case which takes into account all evidence received by VA since the TDIU claim was last adjudicated in January 2010 (see statement of the case dated January 2010) and afforded a reasonable opportunity to respond before the case is returned to the Board for further appellate review, if appropriate.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


